UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUANITA JEAN DICKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:04-cr-00083-2)


Submitted:   June 11, 2012                 Decided:    June 19, 2012


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanita Jean Dickerson, Appellant Pro Se. Gary L. Call, Erik S.
Goes,   Steven   Loew,   Assistant   United  States  Attorneys,
Charleston, West Virginia; Joshua Clarke Hanks, Richard Gregory
McVey, Assistant United States Attorneys, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juanita   Jean   Dickerson    appeals    the   district   court’s

order denying her motion for reduction in sentence pursuant to

18   U.S.C.    § 3582(c)(2)    (2006)   based   on    Amendment   750    to   the

Sentencing Guidelines.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Dickerson, No. 3:04-cr-

00083-2 (S.D. W. Va. Mar. 7, 2012).                   We dispense with oral

argument because the fact and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2